OPINION
{¶ 1} Defendant-Appellant William Cantelupe was convicted by a jury on July 22, 2004 of nine counts of unlawful sexual conduct with a minor. Cantelupe filed a timely notice of appeal. On December 22, 2004 his appellate counsel filed a brief pursuant to Anders v. California (1967),386 U.S. 738, stating that after thoroughly examining the record and the law, he found no potentially meritorious issues for appeal. On December 30, 2004 we informed Cantelupe that his counsel had filed an Anders brief on his behalf, and we granted him sixty days from that date in order to file a pro se brief if he so desired. No such pro se brief was filed.
 {¶ 2} We have thoroughly examined the record of the proceedings in this case, and we agree with the assessment of appellate counsel that there are no meritorious issues for appellate review. The judgment appealed from is Affirmed.
Fain, J. and Donovan, J., concur.